UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SECURITIES AND EXCHANGE                 
COMMISSION,
                  Plaintiff-Appellee,
                 v.
TRACY CALVIN DUNLAP, JR.,
             Defendant-Appellant,
                and
ELFINDEPAN, S.A.; SOUTHERN
                                                   No. 02-1714

FINANCIAL GROUP; BARRY LOWE;
JAMES L. MCCALL; STRATEGIC ASSET
FUNDS, S.A.; EDMUND MENDEN;
MICHAEL MENDEN; MICHAEL
ZIEGLMEIER; C.R.C.C., LLC; PATRICK
WILSON,
                        Defendants.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CA-00-742)

                      Submitted: January 24, 2003

                      Decided: February 19, 2003

    Before WIDENER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                           SEC v. DUNLAP
                             COUNSEL

Tracy Calvin Dunlap, Jr., Appellant Pro Se. Katherine B. Gresham,
Eric N. Miller, Kurt Gregory Gresenz, John Wallace Avery, SECURI-
TIES & EXCHANGE COMMISSION, Washington, D.C., for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Tracy Calvin Dunlap, Jr. appeals the district court’s denial of his
motion to set aside a preliminary injunction enjoining Dunlap and
others from engaging in securities fraud, freezing their assets, prohib-
iting the destruction of documents, ordering the production of records
and accountings, and ordering the repatriation of investor funds
deposited overseas. We reviewed this same injunction in SEC v. Dun-
lap, 253 F.3d 768 (4th Cir. 2001).
   We have carefully reviewed Dunlap’s arguments on appeal and
find them unavailing. Dunlap has failed to demonstrate that the doc-
trine of judicial estoppel should have applied in this case. Similarly,
he has failed to show that the district court acted inappropriately at
all, much less on account of a specific personal bias arising from an
extra-judicial source. See People Helpers Found. v. City of Richmond,
12 F.3d 1321, 1325 (4th Cir. 1993).
   Accordingly, we affirm the district court’s order denying Dunlap’s
motion to set aside the injunction. We decline to direct that further
proceedings be assigned to a different district judge. We dispense
with oral argument because the facts and legal contentions have been
adequately presented before the court and oral argument would not
aid the decisional process.
                                                           AFFIRMED
                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SECURITIES AND EXCHANGE                 
COMMISSION,
                  Plaintiff-Appellee,
                 v.
TRACY CALVIN DUNLAP, JR.,
             Defendant-Appellant,
                and
ELFINDEPAN, S.A.; SOUTHERN
                                                   No. 02-1714

FINANCIAL GROUP; BARRY LOWE;
JAMES L. MCCALL; STRATEGIC ASSET
FUNDS, S.A.; EDMUND MENDEN;
MICHAEL MENDEN; MICHAEL
ZIEGLMEIER; C.R.C.C., LLC; PATRICK
WILSON,
                        Defendants.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CA-00-742)

                      Submitted: January 24, 2003

                      Decided: February 19, 2003

    Before WIDENER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                           SEC v. DUNLAP
                             COUNSEL

Tracy Calvin Dunlap, Jr., Appellant Pro Se. Katherine B. Gresham,
Eric N. Miller, Kurt Gregory Gresenz, John Wallace Avery, SECURI-
TIES & EXCHANGE COMMISSION, Washington, D.C., for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Tracy Calvin Dunlap, Jr. appeals the district court’s denial of his
motion to set aside a preliminary injunction enjoining Dunlap and
others from engaging in securities fraud, freezing their assets, prohib-
iting the destruction of documents, ordering the production of records
and accountings, and ordering the repatriation of investor funds
deposited overseas. We reviewed this same injunction in SEC v. Dun-
lap, 253 F.3d 768 (4th Cir. 2001).
   We have carefully reviewed Dunlap’s arguments on appeal and
find them unavailing. Dunlap has failed to demonstrate that the doc-
trine of judicial estoppel should have applied in this case. Similarly,
he has failed to show that the district court acted inappropriately at
all, much less on account of a specific personal bias arising from an
extra-judicial source. See People Helpers Found. v. City of Richmond,
12 F.3d 1321, 1325 (4th Cir. 1993).
   Accordingly, we affirm the district court’s order denying Dunlap’s
motion to set aside the injunction. We decline to direct that further
proceedings be assigned to a different district judge. We dispense
with oral argument because the facts and legal contentions have been
adequately presented before the court and oral argument would not
aid the decisional process.
                                                           AFFIRMED